Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENTS
In view of applicant’s arguments, the outstanding rejections have been withdrawn.
Claims 15-20 have been cancelled in view of the election without traverse of the other species not being the species represented by claims 1-14
Claims 1-14, 21-26 are allowed. 
Allowable subject matter:
	The closes prior art fails to teach an ultrasound system in which particles/structure flowing/moving in the scan field of view, and generate electrical signals indicative of the echo signals in view of such particule/structure;
a beamformer including multiple synthetic transmit aperture beamformers configured to process the electrical signals over a plurality of processing channels into corresponding receive-beams of RF-data with a beam-level delay, channel-level delays, a beam- level gain and channel-level gains;a velocity processor configured to estimate a velocity of the particles/structure flowing/moving in the scan field of view from the RF-data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793